                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 1 of 7 Page ID #:69



                                                    1   CARI A. COHORN (State Bar No. 249056)
                                                        COHORN LAW
                                                    2   101 California Street, Suite 2710
                                                        San Francisco, California 94111
                                                    3
                                                        Telephone: (415) 993-9005
                                                    4
                                                        Fax:        (415) 365-9650
                                                        Email: cohorn@cohornlaw.com
                                                    5

                                                    6   Attorneys for Plaintiff GERALD FORREST

                                                    7

                                                    8                               UNITED STATES DISTRICT COURT
                                                    9                                CENTRAL DISTRICT CALIFORNIA
                                                   10

                                                   11
                                                        GERALD A. FORREST, an individual doing          Case No: Case No: 8:19-cv-01527-JVS-ADS
                                                   12   buisness as GOSPELCHOPS,
                                                                                                        FIRST AMENDED COMPLAINT FOR
                                                                                                        COPYRIGHT INFRINGEMENT
             101 California Street, Suite 2710




                                                   13
                                                                              Plaintiff,
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14
COHORN LAW




                                                               v.
                                                   15                                                   DEMAND FOR JURY TRIAL
                                                        GRUV, INC., a California corporation doing
                                                   16   business as GRUV GEAR; JASON
                                                        VELAZQUEZ, an individual; and DOES 2-
                                                   17   10, inclusive,
                                                   18                         Defendants.
                                                   19

                                                   20

                                                   21

                                                   22
                                                               Plaintiff Gerald A. Forrest, an individual doing business as GospelChops, alleges as
                                                   23
                                                        follows:
                                                   24
                                                               1.      This is an action for willful copyright infringement. Plaintiff Gerald A. Forrest,
                                                   25
                                                        who does business as GospelChops (referred to herein as “Plaintiff,” “Forrest,” or
                                                   26
                                                        “GospelChops”), released a series of videos and DVDs called Bass Sessionz. All video and
                                                   27
                                                        photographs created in connection with the Bass Sessionz series are the exclusive property of
                                                   28
                                                        Mr. Forrest.

                                                                                                        1
                                                                            FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                        FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 2 of 7 Page ID #:70



                                                    1           2.      Disregarding Forrest’s intellectual property rights, Defendants Gruv, Inc. (doing
                                                    2   business as Gruv Gear) and Jason Velazquez appropriated a still photograph from Bass Sessionz
                                                    3   Volume 3 – without authorization – and used the image in its widely distributed marketing
                                                    4   materials used to promote a Gruv-branded performance at a major music, sound, and
                                                    5   entertainment product industry trade show.
                                                    6           3.      Forrest’s video series – including Bass Sessionz – are well-known within the
                                                    7   music industry. As of January 2019, the YouTube video promoting Bass Sessionz Volume 3 and
                                                    8   featuring the photograph at issue in this action had garnered more than 188,000 views. Gruv,
                                                    9   Inc. unlawfully promoted its show by free-riding on the quality and recognizability of the
                                                   10   photograph created and owned by Forrest.
                                                   11                                                 PARTIES
                                                   12                4. Plaintiff is, and at all times relevant hereto, has been a citizen of the State of
             101 California Street, Suite 2710




                                                   13   California. Forrest does business as GospelChops and owns the copyright in the photograph at
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14   issue in this action.
COHORN LAW




                                                   15           5.      Defendant Gruv, Inc. (“Gruv Gear”) is a California corporation doing business as
                                                   16   Gruv Gear. Plaintiff is informed and believes that Defendant’s principal place of business is in
                                                   17   Orange County, California.
                                                   18           6.      Defendant Jason Velazquez (“Velazquez) is an individual who, on information
                                                   19   and belief, is and at all times relevant hereto has been a citizen of the State of Florida.
                                                   20   Velazquez was initially sued in this action under the fictitious name Doe 1.
                                                   21           7.      The true names and capacities of Does 2 through 10 are currently unknown by
                                                   22   Forrest, who therefore sues them by such fictitious names. Forrest may seek leave to amend this
                                                   23   complaint to state the true names and capacities of Does 2 through 10 if and when that
                                                   24   information is ascertained.
                                                   25                                      JURISDICTION AND VENUE
                                                   26           8.      This Court has original subject matter jurisdiction over this action pursuant to 28
                                                   27   U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1338(a) (any act of Congress
                                                   28   relating to patents, copyrights or trademarks); 28 U.S.C. § 1338(b).

                                                                                                           2
                                                                                FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                            FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 3 of 7 Page ID #:71



                                                    1          9.      The Court likewise has personal jurisdiction over the Defendants. Defendant
                                                    2   Gruv Gear’s principal place of business is within this district. Thus, Gruv Gear may be served
                                                    3   with process within this district, and requiring Gruv Gear to respond to this action does not
                                                    4   violate due process.
                                                    5          10.     Defendant Velazquez purposefully directed his conduct toward this district,
                                                    6   and/or a substantial part of the events giving rise to the claims herein occurred in this district.
                                                    7   As alleged in greater detail below, Gruv Gear (with its primary place of business in this district)
                                                    8   retained Velazquez to provide graphic and/or visual materials for use in promoting an event
                                                    9   taking place in this district. Among the promotional materials, Velazquez provided the
                                                   10   infringing photograph to Gruv Gear. In so doing, Velazquez was actually aware that this use of
                                                   11   the photograph infringed Plaintiff’s rights, and/or he acted with reckless disregard of or willful
                                                   12   blindness to Plaintiff’s rights. Accordingly, requiring Velazquez to respond to this action does
             101 California Street, Suite 2710




                                                   13   not violate due process.
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14          11.     Venue is proper in this district under 28 U.S.C. § 1400(a) because each
COHORN LAW




                                                   15   Defendant resides or may be found in this district.
                                                   16                                      FACTUAL ALLEGATIONS
                                                   17          12.     Forrest began doing business as GospelChops, and founded the GospelChops
                                                   18   brand, in 2004. The primary goal of the GospelChops business was to provide inspiration and
                                                   19   education in a segment of the music world largely ignored by major media outlets and musical
                                                   20   instrument companies, specifically, the cultural music that accompanies gospel preaching in
                                                   21   African American churches.
                                                   22          13.     In 2009 Forrest released the first Bass Sessionz video, i.e., Bass Sessionz Volume
                                                   23   1. Following the success of Volume 1, he released subsequent volumes, including Bass Sessionz
                                                   24   Volume 3, which was released in or around June 2018.
                                                   25          14.     Forrest invested substantial effort and money to creating, producing and
                                                   26   promoting Bass Sessionz Volume 3. Production expenses on the project were approximately
                                                   27   $13,000, and promotional expenses have exceeded that amount.
                                                   28


                                                                                                          3
                                                                               FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                           FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 4 of 7 Page ID #:72



                                                    1          15.     Among other things, Bass Sessionz Volume 3 includes video of a performance by
                                                    2   well-known musician, Justin Raines. A still image from this performance (the “Image” or the
                                                    3   “Photograph”) is the copyrighted work that is at issue in this action.
                                                    4          16.     Forrest used the Image in his efforts to promote Bass Sessionz Volume 3, and to
                                                    5   promote Gospel Chops more broadly. For example, and without limitation, Forrest featured the
                                                    6   Image as the thumbnail image associated with the YouTube video featuring Mr. Raines’s
                                                    7   performance from Bass Sessionz Volume 3. See https://youtu.be/77LyxpvZZgY.
                                                    8          17.     Plaintiff is informed and believes that Velazquez operates a business known as
                                                    9   “Quezart” and provides branding and promotional services, including but not limited to logo
                                                   10   design, web development, photography and video production.
                                                   11          18.     Plaintiff is informed and believes that Gruv Gear has retained Velazquez’s
                                                   12   photographic and design services dating back at least to January 2018. See, e.g.,
             101 California Street, Suite 2710




                                                   13   http://quezart.com/mywork/gruv-gear-photoshoot/. Gruv Gear retained Velazquez to provide
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14   material used in promoting the “Gruv Live” show at the Winter 2019 National Association of
COHORN LAW




                                                   15   Music Merchants (“NAMM”) Show, i.e., the world’s largest trade-only event for the music
                                                   16   products, pro audio and event technology industry. The materials Velazquez produced to Gruv
                                                   17   Gear included the Image.
                                                   18          19.     Gruv Gear included the Image in its widely distributed promotional materials
                                                   19   before, during and after the NAMM Show. In addition, Gruv Gear displayed the Image on its
                                                   20   social media, resulting in the Image being published by third parties, including but not limited to
                                                   21   bassplayer.com (https://www.bassplayer.com/artists/gruv-gear-presents-gruv-live-on-saturday-
                                                   22   january-26th-at-namm). See also, for example,
                                                   23   https://www.facebook.com/12875064251/photos/a.10155340501559252/10157457293754252/?
                                                   24   type=3&theater.
                                                   25          20.     Forrest did not consent to the reproduction, distribution, or public display of the
                                                   26   image by Defendants, or either of them.
                                                   27

                                                   28


                                                                                                        4
                                                                             FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                         FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 5 of 7 Page ID #:73



                                                    1                                     FIRST CLAIM FOR RELIEF
                                                    2        COPYRIGHT INFRINGEMENT – DIRECT, CONTRIBUTORY, AND VICARIOUS
                                                                                  17 U.S.C. §§ 106 et seq.
                                                    3
                                                                                 (Against All Defendants)
                                                    4
                                                               21.      Plaintiff incorporates the above allegations as if fully set forth herein.
                                                    5
                                                               22.      Forrest is the sole owner of the copyright in an original work that is fixed in a
                                                    6
                                                        tangible medium of expression, to wit, the Photograph that is the subject of this lawsuit. On
                                                    7
                                                        June 14, 2019, the United States Copyright Office accepted an application for registration of the
                                                    8
                                                        copyright in the original work. The Copyright Office assigned case number VA0002159118 to
                                                    9
                                                        the application.
                                                   10
                                                               23.      As described above, each Defendant has reproduced, distributed, and/or publicly
                                                   11
                                                        displayed Forrest’s protected work without his consent. The acts of each Defendant violate
                                                   12
                                                        Forrest’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106 and 501, including
             101 California Street, Suite 2710




                                                   13
               Telephone: (415) 993-9005




                                                        Forrest’s exclusive rights to produce, reproduce, distribute, and publicly display his work.
               San Francisco, CA 94111




                                                   14
COHORN LAW




                                                               24.      Both Gruv Gear and Velazquez directly infringed Plaintiff’s copyright knowingly
                                                   15
                                                        and with intent to benefit financially from its exploitation of Plaintiff’s copyrighted work.
                                                   16
                                                               25.      Additionally, Gruv Gear vicariously infringed Plaintiff’s copyright. That is, upon
                                                   17
                                                        information and belief, Gruv Gear had the right and ability to control or infringement committed
                                                   18
                                                        by others (including Velazquez and Does 2-5) and had a direct financial interest in such
                                                   19
                                                        infringement.
                                                   20
                                                               26.      Furthermore, Velazquez and Does 6-10 have contributorily infringed on
                                                   21
                                                        Plaintiff’s copyright. Upon information and belief, Plaintiff alleges that Velazquez and Does 6-
                                                   22
                                                        10 knowingly induced, caused, or materially contributed to the infringement by Gruv Gear and
                                                   23
                                                        had knowledge, or reason to know, of Gruv Gear’s infringement. Moreover, each Gruv Gear,
                                                   24
                                                        Velazquez, and Does 6-10 knowingly induced, caused, or materially contributed to infringement
                                                   25
                                                        by nonparties such as bassplayer.com.
                                                   26
                                                               27.      Because of Defendants’ infringing acts, Forrest is entitled to his actual damages
                                                   27
                                                        and Defendants’ profits attributable to the infringement in an amount subject to proof, as well as
                                                   28
                                                        all other relief allowed under the Copyright Act.

                                                                                                          5
                                                                             FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                         FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 6 of 7 Page ID #:74



                                                    1             28.   Defendants’ infringement has caused and is causing irreparable harm to Forrest,
                                                    2   for which he has no adequate remedy at law. Unless the Court restrains Defendants from
                                                    3   infringing Plaintiff’s copyright, the harm will continue to occur in the future. Accordingly,
                                                    4   Plaintiff is entitled to preliminary and permanent injunctive relief.
                                                    5
                                                                                             PRAYER FOR RELIEF
                                                    6

                                                    7
                                                                        WHEREFORE, Plaintiff prays for the following relief:

                                                    8             a.    That judgment be entered in favor of Forrest and against Defendants on all

                                                    9   counts;

                                                   10             b.    That the Court issue a preliminary and permanent injunction restraining
                                                   11   Defendants Gruv Gear and Velazquez, and all individuals acting in concert or participation with
                                                   12   it/them, from future infringement of the subject photograph;
             101 California Street, Suite 2710




                                                   13             c.    That Defendants’ materials that infringe Forrest’s copyright, as well as any other
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14   articles that contain or embody copies of Forrest’s original work, be impounded pursuant to 17
COHORN LAW




                                                   15
                                                        U.S.C. § 503(a);
                                                   16
                                                                  d.    That Defendants’ materials that infringe Forrest’s copyright, as well as any other
                                                   17
                                                        articles that contain or embody copies of Forrest’s original work, be destroyed pursuant to 17
                                                   18
                                                        U.S.C. § 503(b);
                                                   19
                                                                  e.    That the Court order Defendants to provide Plaintiff with a full and complete
                                                   20
                                                        accounting of all amounts received by Defendants, and all amounts owed to Plaintiff, as a result
                                                   21
                                                        of Defendants’ unlawful actions, as alleged herein.
                                                   22
                                                                  f.    That the Court order Defendants to pay Forrest all damages that he has sustained,
                                                   23
                                                        or will sustain, as a result of the acts complained of herein, and that Forrest be awarded any and
                                                   24
                                                        all profits derived by Defendants as a result of said acts;
                                                   25

                                                   26
                                                                  g.    That the Court order Defendants to pay costs of this action;

                                                   27

                                                   28


                                                                                                         6
                                                                             FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                         FIRST AMENDED COMPLAINT
                                                 Case 8:19-cv-01527-JVS-ADS Document 20 Filed 02/24/20 Page 7 of 7 Page ID #:75



                                                    1          h.     That the Court order Defendants to pay prejudgment interest; and
                                                    2          i.     Such other and further relief as the Court deems just and proper.
                                                    3

                                                    4
                                                        Dated: February 24, 2020                    COHORN LAW
                                                    5
                                                                                                    By_____/s/ Cari A. Cohorn_____________
                                                    6
                                                                                                           Cari A. Cohorn
                                                    7                                                      Attorneys for Plaintiff
                                                    8

                                                    9
                                                                                       DEMAND FOR JURY TRIAL
                                                   10
                                                               Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal Rules of
                                                   11
                                                        Civil Procedure.
                                                   12
                                                        Dated: February 24, 2020                    COHORN LAW
             101 California Street, Suite 2710




                                                   13
                                                                                                    By_____/s/ Cari A. Cohorn_____________
               Telephone: (415) 993-9005
               San Francisco, CA 94111




                                                   14
COHORN LAW




                                                                                                           Cari A. Cohorn
                                                   15                                                      Attorneys for Plaintiff
                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28


                                                                                                       7
                                                                           FORREST V. GRUV, INC. -- Case No: 8:19-cv-01527-JVS-ADS
                                                                                       FIRST AMENDED COMPLAINT
